Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Regnier et al. (US PG Pub 2020/0094048).
Regarding claims 1, 12, Regnier et al. discloses a leadless biostimulator, comprising: a housing having a longitudinal axis and an electronics compartment (fig. 2); an electronics assembly mounted in the electronics compartment ([0041]); and a header assembly for a leadless biostimulator(figs. 4-7), comprising: an electrical feedthrough assembly having a longitudinal axis and including a flange 116 having a mounting wall 130 extending from a distal shoulder surface of a shoulder, wherein an outer surface of the mounting wall includes a recess (fig. 4, 6-7) extending around the longitudinal axis; and a helix mount 204 on the flange such that the helix mount fills the recess (fig. 4).  While Regnier et al. does not expressly disclose the helix mount is overmolded on the flange, this is regarded as a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Regnier et al. teaches the mounting wall 130 surface of the flange and the bearing surface 206 of the helix mount 204 form a first interface 304 with a mutual friction effect ([0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mutual friction effect interface between the helix mount and the flange of Regnier et al. achieves the same product for attaching the two components as if the helix mount was overmolded on the flange as required by the applicant.
Regarding claims 2, 13, Regnier et al. discloses an inner surface of the helix mount adheres to the outer surface of the mounting wall ([0059]).
Regarding claim 3, Regnier et al. discloses the outer surface is threadless (figs. 4-7).
Regarding claims 4-5, 14,  Regnier et al. discloses the mounting wall includes a neck 128 extending distally from the distal shoulder surface to a collar 126, and wherein the collar, the neck, and the distal shoulder surface define the recess as a circumferential groove around the neck that is longitudinally between the collar and the distal shoulder surface (fig. 4, 6).
Regarding claim 6, Regnier et al. discloses the depth of the recess increases in a proximal direction from the collar toward the distal shoulder surface (fig. 6).
Regarding claims 7, 15, Regnier et al. discloses the electrical feedthrough assembly includes an electrode 104 disposed within a central channel of the mounting wall (fig. 5), and an insulator 118 including an insulator wall ([0057]) extending from a proximal insulator end to a distal insulator end between the electrode and the mounting wall (fig. 5), and a sealing collar 124, 126 extending radially outward from the insulator wall at the distal insulator end (figs. 4, 6).
Regarding claims 8-9, Regnier et al. discloses the sealing collar at least partly covers a distal wall end of the mounting wall (figs. 4, 6), and wherein the helix mount conforms to a top and bottom surface of the sealing collar, by ensuring the fixation helix 202 clears the diameter of the sealing collar.
Regarding claims 10-11, 16, Regnier et al. discloses a fixation element 202 mounted on the helix mount ([0047]), wherein the fixation element includes a helix revolving about the longitudinal axis that is partly embedded within the helix mount (figs. 4, 6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regnier et al. (US PG Pub 2020/0094048) in view of Muse et al. (US PG Pub 2018/0339131).
Regarding claims 17, Regnier et al. discloses a method, comprising: mounting an insulator 118 within a central channel of a flange 116 having a longitudinal axis, wherein the flange includes a mounting wall 130 extending from a distal shoulder surface of a shoulder, and wherein an outer surface of the mounting wall includes a recess extending around the longitudinal axis (fig. 4, 6-7); and attaching a helix mount 204 on the flange via friction ([0059]) such that the helix mount fills the recess (fig. 4). 
Regarding claim 18,  Regnier et al. discloses the mounting wall includes a neck 128 extending distally from the distal shoulder surface to a collar 126, and wherein the collar, the neck, and the distal shoulder surface define the recess as a circumferential groove around the neck (figs. 4, 6).
Regarding claim 19, Regnier et al. discloses the insulator 118 includes an insulator wall ([0057]) extending from a proximal insulator end to a distal insulator end, and a sealing collar 124, 126 extending radially outward from the insulator wall at the distal insulator end (figs. 4, 6), and further comprising: mounting an electrode 104  within an insulator channel of the insulator such that the insulator wall is between the electrode and the mounting wall (fig. 6).
Regarding claim 20, Regnier et al. discloses a fixation element 202 mounted on the helix mount ([0047]), wherein the fixation element includes a helix revolving about the longitudinal axis (figs. 4, 6)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792